Case 20-13814-mdc              Doc 16   Filed 10/29/20 Entered 10/29/20 10:16:03                Desc Main
                                        Document Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    )    CASE NO.: 20-13814-MDC
 IN RE:                             )
                                    )
 STEPHEN W. MCGANN,                 )
                                    )
                 Debtor             )    CHAPTER 13
                                    )
                 OBJECTION OF CAPITAL ONE AUTO FINANCE,
                      A DIVISION OF CAPITAL ONE, N.A.
                    TO CONFIRMATION OF PROPOSED PLAN

           Capital One Auto Finance, a division of Capital One, N.A. ("COAF"), by and through its

 attorneys, Mester & Schwartz, P.C., files Objection to Confirmation of Debtor's Proposed Plan and
 states:

 1.        On September 11, 2017, Debtor Stephen W. McGann, entered into a Retail Installment Sales
           Contract in the principal amount of $27,894.86 (the "Contract") that referred and related to the

           purchase of a 2017 HYUNDAI Sonata Sedan 4D SE I4, V.I.N. 5NP E24AF5HH508697 (the
           "Motor Vehicle").

 2.        COAF is the assignee of the Contract.
 3.        To secure the Contract, Debtor Stephen W. McGann granted a first lien on the Motor Vehicle in

           favor of COAF.
 4.        On September 23, 2020, Debtor filed a Voluntary Petition under Chapter 13 of the United States
           Bankruptcy Code.

 5.        On September 23, 2020, Debtor filed a Proposed Plan (the "Plan").
 6.        The Chapter 13 Trustee has scheduled a Meeting of Creditors for November 02, 2020.

 7.        At the time of the bankruptcy filing, the total amount of the COAF's claim was $19,769.84.

 8.        The plan lists the amount of the claim at $10,469.00 at 6.50% interest.
 9.        The fair market value for the Motor Vehicle is $14,975.00. See attached Exhibit C.

10.        COAF is entitled to a secured claim of $14,975.00 over the life of the plan.

11.        For the foregoing reasons, COAF objects to confirmation of the Plan.
Case 20-13814-mdc          Doc 16     Filed 10/29/20 Entered 10/29/20 10:16:03              Desc Main
                                      Document Page 2 of 2



         WHEREFORE Capital One Auto Finance, a division of Capital One, N.A., respectfully
 requests this Honorable Court to deny confirmation of the Plan.

                                                     Respectfully submitted,

                                                     Mester & Schwartz, P.C.

                                                     BY: /s/ Jason Brett Schwartz
                                                         Jason Brett Schwartz, Esquire

                                                          1917 Brown Street
                                                          Philadelphia, PA 19130
                                                          (267) 909-9036
                                                          Attorney for
                                                          Capital One Auto Finance,
                                                          a division of Capital One, N.A.
 Dated: October 29, 2020
